Back to Form 8-K [form8-k.htm]
Exhibit 10.1

SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (the “Agreement”) is made as of July 30, 2009 (the
“Effective Date”), by and among WELLCARE HEALTH PLANS, INC., a Delaware
corporation (“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida
corporation (the “Corporation”), and Adam Miller, an individual (“Executive”),
with respect to the following facts and circumstances:
 
ARTICLE 1
 
TERM
 
This Agreement shall continue from the Effective Date for a term (the “Term”) of
three (3) years, unless earlier terminated under Article 3; provided, that the
Term shall automatically renew for additional one-year periods unless either the
Corporation or Executive gives notice of non-renewal at least ninety (90) days
prior to expiration of the Term (as it may have been extended by any renewal
period).  In the event of a Change of Control (as defined in Section 3.1.4), if
the remaining Term is less than one (1) year, the Term will be extended so that
the Term is a one-year period from the date of the Change of Control; provided,
however, that in the occurrence of a Change of Control, the Term will not
automatically renew for any additional period thereafter.
 
ARTICLE 2
 
INDEMNIFICATION
 
WellCare, the Corporation and Executive have heretofore entered into a separate
indemnification agreement (the “Indemnification Agreement”).
 
ARTICLE 3
 
TERMINATION
3.1           Grounds for Termination.
 
3.1.1        Death or Disability.  Executive’s employment shall terminate
immediately in the event of Executive’s death or Disability.  “Disability” means
Executive is unable to engage in any substantial gainful business activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or that has rendered Executive unable effectively to
carry out his duties and obligations under this Agreement or unable to
participate effectively and actively in the management of WellCare and the
Corporation for a period of ninety (90) consecutive days or for shorter periods
aggregating to one hundred twenty (120) days (whether or not consecutive) during
any consecutive twelve (12) months of the Term.
 
3.1.2        Cause.  The Corporation shall have the right to terminate
Executive’s employment by giving written notice of such termination to Executive
upon the occurrence of any one or more of the following events (“Cause”):


 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(a)
any willful act or willful omission, other than as a result of Executive’s
disability, that represents a breach of any of the terms of this Agreement to
the material detriment of the Corporation;

 
 
(b)
bad faith by the Executive in the performance of his duties, consisting of
willful acts or willful omissions, other than as a result of Executive’s
disability, to the material detriment of the Corporation; or

 
 
(c)
Executive’s conviction of, or pleading nolo contendere to, a crime that
constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the Untied States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
3.1.3        Good Reason.  Executive may terminate his employment under this
Agreement by giving written notice to the Corporation upon the occurrence of any
one or more of the following events following a Change of Control (“Good
Reason”):
 
 
(a)
a material diminution during the Term in Executive’s authority, duties or
responsibilities;

 
 
(b)
a material diminution during the Term in Executive’s base salary or annual bonus
opportunity;

 
 
(c)
a material breach by the Corporation or WellCare of any term of the Agreement;
or

 
 
(d)
the Corporation’s or WellCare’s requiring Executive to be based at any office or
location outside of fifty miles from Executive’s current employment, except for
travel reasonably required in the performance of Executive’s responsibilities.

 
provided, however, that prior to a Change of Control only the occurrence of any
one or more of the following events will constitute Good Reason:
 
 
(a)
a material diminution during the Term in Executive’s base salary or annual bonus
opportunity, except as applicable generally to other similarly situated senior
executives of the Corporation;

 
 
(b)
a material breach by the Corporation or WellCare of any term of the Agreement;
or

 


 
- 2 -

--------------------------------------------------------------------------------

 


 
(c)
the Corporation’s or WellCare’s requiring Executive to be based at any office or
location outside of fifty miles from Executive’s current employment, except for
travel reasonably required in the performance of Executive’s responsibilities.

 
3.1.4        Change of Control.  For purposes of this Agreement, a “Change of
Control” shall mean the occurrence of any of the following events:
 
 
(a)
if any person or group is or becomes the beneficial owner, directly or
indirectly, of securities of WellCare representing more than 50% of either the
then fair market value of the then outstanding securities of  WellCare or the
combined voting power of the then outstanding securities of WellCare;

 
 
(b)
the direct or indirect sale or transfer by WellCare of substantially all of its
assets in a single transaction or a series of related transactions;

 
 
(c)
the merger, consolidation or reorganization of WellCare with or into another
corporation or other entity, in which the shareholders of more than 50% of the
voting power of WellCare’s voting securities immediately before such merger,
consolidation or reorganization do not own more than 50% of the voting power of
the voting securities of the surviving corporation or other entity immediately
after such merger, consolidation or reorganization; or

 
 
(d)
during any consecutive 12-month period, individuals who at the beginning of such
period constitute the Board of Directors of WellCare (the “Board”) (together
with any new directors whose election by the Board or nomination for election by
the stockholders of WellCare was approved by a vote of a majority of the
directors on the Board then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office.

 
                Notwithstanding the terms of this Section 3.1.4, none of the
foregoing events shall constitute a Change of Control if such event is not a
“Change in Control Event” under Treasury Regulations Section 1.409A-3(i)(5) or
successor guidance of the Internal Revenue Service.  
 
 
- 3 -

--------------------------------------------------------------------------------

 


                For purposes of determining whether a Change of Control has
occurred, a Person or Group shall not be deemed to be “unrelated” if: (a) such
Person or Group directly or indirectly has Beneficial Ownership of more than 50%
of the issued and outstanding voting power of WellCare’s voting securities
immediately before the transaction in question, (b) WellCare has Beneficial
Ownership of more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group, or (c) more than 50% of the voting
power of the issued and outstanding voting securities of such Person or Group
are owned, directly or indirectly, by Beneficial Owners of more than 50% of the
issued and outstanding voting power of WellCare voting securities immediately
before the transaction in question.
 
                The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial
Ownership” shall have the meanings used in the Securities Exchange Act of 1934,
as amended.  Notwithstanding the foregoing, (a) Persons will not be considered
to be acting as a “Group” solely because they purchase or own stock of WellCare
at the same time, or as a result of purchases in the same public offering, (b)
Persons will be considered to be acting as a “Group” if they are owners of a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar business transaction, with WellCare, and (c)
if a Person, including an entity, owns stock both in WellCare and in a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar transaction, with WellCare, such Person
shall be considered to be acting as a Group with other shareholders only with
respect to the ownership in such corporation prior to the transaction.
 
3.1.5        Opportunity to Cure.  Notwithstanding Sections 3.1.2 and 3.1.3, it
shall be a condition precedent to a party’s right to terminate Executive’s
employment for Cause or Good Reason, as applicable, that (a) such party shall
have first given the other party written notice stating with reasonable
specificity the breach on which such termination is premised within ninety (90)
days after the party providing such notice becomes aware of such breach, and (b)
if such breach is susceptible of cure or remedy, such breach has not been cured
or remedied within forty-five (45) days after receipt of such notice.
 
3.1.6        Any Other Reason.  Notwithstanding anything to the contrary herein,
the Corporation shall have the right to terminate Executive’s employment under
this Agreement at any time without Cause by giving written notice of such
termination to Executive, and Executive shall have the right to terminate
Executive’s employment under this Agreement at any time without Good Reason by
giving written notice of such termination to the Corporation.
 
3.2           Termination Date.  Except as provided in Section 3.1.1 with
respect to Executive’s death or Disability, and subject to Section 3.1.5, any
termination under Section 3.1 shall be effective upon receipt of notice by
Executive or the Corporation, as the case may be, of such termination or upon
such other later date as may be provided herein or specified by the Corporation
or Executive in the notice (the “Termination Date”).


 
- 4 -

--------------------------------------------------------------------------------

 


3.3           Effect of Termination.
 
3.3.1        Termination with Cause or without Good Reason.  In the event that
Executive’s employment is terminated by the Corporation with Cause or by
Executive without Good Reason, the Corporation shall pay all Accrued Obligations
to Executive in a lump sum in cash within ten (10) days after the Termination
Date.  “Accrued Obligations” means the sum of (a) Executive’s base salary
hereunder through the Termination Date to the extent not theretofore paid, (b)
the amount of any incentive compensation, deferred compensation and other cash
compensation accrued by Executive as of the Termination Date to the extent not
theretofore paid, and (c) any vacation pay, expense reimbursements and other
cash entitlements accrued by Executive as of the Termination Date to the extent
not theretofore paid; provided, however, vacation pay will not in any event be
based on more than the maximum number of vacation days that Executive may be
entitled to in a single year.
 
3.3.2        Termination without Cause or with Good Reason.  In the event that
Executive’s employment is terminated by the Corporation without Cause or by the
Executive with Good Reason:
 
 
(a)
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date;

 
 
(b)
The Corporation shall pay to Executive, no later than the Severance Payment
Deadline (as defined in Section 3.3.4) an amount equal to one (1) times the
Executive’s Annual Salary as in effect on the Termination Date, as salary
continuation, payable over a period of twelve (12) months in equal installments
per the Corporation’s regular payroll dates and procedures, less deductions as
required by law or authorized by the Executive.  The first installment shall be
paid on the first regular payroll date of the Company after the effective date
of the Release set forth in Section 3.3.4, and the last installment when the
entire amount is paid.  To the extent any such payment is not “deferred
compensation” for purposes of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), then such payment shall commence upon
the first due date for such salary continuation immediately after the date the
release is executed and no longer subject to revocation (the “Release Effective
Date”).  The first such payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the Termination Date, and any payments made thereafter shall
continue as provided herein;

 
 
- 5 -

--------------------------------------------------------------------------------

 



 
(c)
The Corporation shall pay to Executive, in a lump sum in cash, on the one (1)
year anniversary of the Termination Date, and in any event, no later than the
Severance Payment Deadline, the average of the two (2) highest annual cash
bonuses earned by Executive for the three (3) prior years or, if Executive has
not been employed for three (3) years, the annual cash target bonus for the year
of the Termination Date; and

 
 
(d)
For a one (1) year period beginning on the Termination Date, the Corporation
shall reimburse Executive for the COBRA premiums above Executive’s employee
contribution in order to provide medical and dental insurance benefits to
Executive and/or Executive’s family at least equal to those which were provided
at the Termination Date; provided, further, that Executive agrees to elect COBRA
coverage to the extent available under the Corporation’s health insurance
plans.  Any payment or reimbursement under this Section 3.3.2(d) that is taxable
to Executive or any of his family members shall be made (subject to the
provisions of such health care plans that may require earlier payment) by
December 31 of the calendar year following the calendar year in which Executive
or such family member incurred the expense.

 
“Annual Salary” shall mean Executive’s highest annual salary over the 12 months
prior to the Termination Date.
 
3.3.3        Termination Due to Death or Disability.  In the event that
Executive’s employment is terminated due to Executive’s death or Disability the
Corporation shall pay all Accrued Obligations to Executive or Executive’s estate
in a lump sum in cash within ten (10) days after the Termination Date.
 
3.3.4        Waiver and Release Agreement.  In consideration of the severance
payments and other benefits described in clauses (b), (c) and (d) of Section
3.3.2, to which severance payments and benefits Executive would not otherwise be
entitled, and as a precondition to Executive becoming entitled to such severance
payments and other benefits under this Agreement, Executive agrees to execute
and deliver to the Corporation within thirty (30) days after the applicable
Termination Date a Waiver and Release Agreement in the form attached hereto as
Exhibit A without alteration or addition other than to include the date (the
“Release”).  If Executive fails to execute and deliver the Release Agreement
within thirty (30) days after the applicable Termination Date, or if Executive
revokes such Release as provided therein, the Corporation shall have no
obligation to provide any of the severance payments and other benefits described
in clauses (b), (c) and (d) of Section 3.3.2.  The timing of severance payments
under clause (b) and (c) of Section 3.3.2 upon Executive’s execution and
delivery of the Release shall be further governed by the following provisions
(the last date on which such payments may be made, the “Severance Payment
Deadline”):


 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(a)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made by the
end of the year in which the Release becomes effective and such revocation
rights have lapsed.

 
 
(b)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two (2) taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made by the end of the
year in which the Release becomes effective and such revocation rights have
lapsed, but not earlier than the first business day of the later of such tax
years.

 
3.4           Required Delay For Certain Deferred Compensation and Section
409A.  In the event that any compensation with respect to Executive’s
termination is “deferred compensation” within the meaning of Section 409A, the
stock of WellCare, the Corporation or any affiliate is publicly traded on an
established securities market or otherwise, and Executive is determined to be a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A.  Such
delay shall last six (6) months from the date of Executive’s termination, except
in the event of Executive’s death.  Within thirty (30) days following the end of
such six (6)-month period, or, if earlier, Executive’s death, the Corporation
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six (6)-month period but for this
Section 3.4.  Such catch-up payment shall bear simple interest at the prime rate
of interest as published by the Wall Street Journal’s bank survey as of the
first day of the six (6)-month period, which such interest shall be paid with
the catch-up payment.  Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered deferred compensation under Section 409A, references to
Executive’s “termination of employment” (and corollary terms) with the
Corporation shall be construed to refer to Executive’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation.
 
 
- 7 -

--------------------------------------------------------------------------------

 
   
                3.5           Non-Exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any plan, program, policy or practice provided by the Corporation or its
subsidiaries and for which Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under any other
contract or agreement with the Corporation or its subsidiaries at or subsequent
to the Termination Date, which shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.
 
3.6           No Set-Off or Mitigation.  The Corporation’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense, or other claim, right or action that the Corporation may
have against Executive or others, except to the extent of the mitigation and
setoff provisions provided for in this Agreement.  In no event shall Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.  The Corporation agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Corporation, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
ARTICLE 4
 
RESTRICTIVE COVENANTS
 
4.1           Confidential Information and Trade Secrets.
 
4.1.1        Obligation to Maintain Confidentiality.  Executive acknowledges
that, by reason of Executive’s employment by the Corporation, the Executive will
have access to trade secrets and other confidential, proprietary, and non-public
information concerning the business or affairs of WellCare, the Corporation, and
their respective subsidiaries (collectively, the “WellCare Companies”),
including but not limited to methods or systems of their operation or
management, any information regarding their financial matters, or any other
material information (including member, subscriber, and provider lists and
identifying information regarding members and subscribers) concerning the
business of the WellCare Companies, their manner of operation, or their plans or
other material data (collectively, “Confidential Information”).  Executive
acknowledges that such trade secrets and Confidential Information are valuable
and unique assets of the WellCare Companies and covenants that, both during and
after the Term, Executive shall not disclose any trade secrets or Confidential
Information to any person or entity (except as Executive’s duties as a director,
officer or employee of WellCare and the Corporation require) without the prior
written authorization of the Board.  The obligation of confidentiality imposed
by this Section 4.1 shall not apply to trade secrets or Confidential Information
that otherwise become known to the public through no act of Executive in breach
of this Agreement or which are required to be disclosed by court order,
applicable law or regulatory requirements, nor shall it apply to Executive’s
disclosure of trade secrets or Confidential Information to his attorneys and
advisors in connection with a dispute between Executive and a WellCare Company.


 
- 8 -

--------------------------------------------------------------------------------

 
 
4.1.2        WellCare Company Property.  All records, designs, business plans,
financial statements, customer lists, manuals, memoranda, lists, research and
development plans, Intellectual Property and other property delivered to or
compiled by Executive by or on behalf of any WellCare Company or its providers,
clients or customers that pertain to the business of any WellCare Company shall
be and remain the property of such WellCare Company and be subject at all times
to its discretion and control.  Likewise, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities, research and development, Intellectual Property or future plans of a
WellCare Company that is collected by the Executive shall be delivered promptly
to such WellCare Company without request by it upon termination of Executive’s
employment.  For purposes of this Section 4.1.2, “Intellectual Property” shall
mean patents, copyrights, trademarks, trade dress, trade secrets, other such
rights, and any applications therefor.
 
4.2           Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies.  Executive hereby assigns to
the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such WellCare
Company.  This assignment shall include (a) the right to file and prosecute
patent applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name protection for any such work
product.  Executive shall promptly and fully disclose all such contributions and
inventions to the Corporation and assist the Corporation or any other WellCare
Company, as the case may be, in obtaining and protecting the rights therein
(including patents thereon), in any and all countries; provided, however, that
said contributions and inventions shall be the property of the applicable
WellCare Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be.  Notwithstanding the foregoing, no
WellCare Company shall have any right, title or interest in any work product or
copyrightable work developed outside of work hours and without the use of any
WellCare Company’s resources that does not relate to the business of any
WellCare Company and does not result from any work performed by Executive for
any WellCare Company.
 
4.3           Unfair Competition.
 
4.3.1        Scope of Covenant.  Executive acknowledges that in the course of
employment with the Company, Executive has had access to and gained knowledge of
the trade secrets and other Confidential Information of the WellCare Companies;
has had substantial relationships with the WellCare Companies’ customers; and
has performed services of special, unique, and extraordinary value to the
WellCare Companies.  Therefore, and in consideration of the severance payments
and other benefits described in clauses (b), (c) and (d) of Section 3.3.2, to
which severance payments and benefits Executive would not otherwise be entitled,
and as a precondition to Executive becoming entitled to such severance payments
and other benefits under this Agreement, Executive agrees that notwithstanding
any termination or non-renewal of this Agreement, during any period Executive is
employed by the Corporation and for a period of one (1) year after termination
of employment, Executive shall not, directly or indirectly, for himself or on
behalf of or in conjunction with any other person or entity, without the prior
written consent of the Board:


 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(a)
work for, become employed by, or provide services to (whether as an employee,
consultant, independent contractor, officer, director, or board member) any
business that sells, markets, or provides any benefits or services within any
state in which a WellCare Company is doing business at the time Executive ceases
to be employed by the Corporation that are in direct competition with the
benefits or services provided by such WellCare Company in such state, where
Executive’s position or service for such business is competitive with or
otherwise similar to any of Executive’s positions or services for the WellCare
Companies;

 
 
(b)
induce or solicit any employee of any WellCare Company to leave the employ of
such WellCare Company, or recruit or hire  any employee or former employee of
any WellCare Company, unless such former employee has not been employed by the
WellCare Group for a period in excess of six (6) months; provided, however, that
the provisions of this clause (b) shall not apply to any member of Executive’s
immediate family;

 
 
(c)
call upon any provider, customer, or agent of any WellCare Company about whom
Executive has gained Confidential Information or with whom Executive, by virtue
of his/her employment with the Corporation, has established a relationship or
had frequent contact,  for the purpose of soliciting or selling benefits or
services similar to those benefits or services that the provider, customer, or
agent provides to or purchases from the WellCare Companies; provided however,
that the provisions of this clause (c) only apply to those persons or entities
who are providers, customers, or agents of any WellCare Company at the time
Executive ceases to be employed by the Corporation or who were providers,
customers, or agents of any WellCare Company during the one-year period prior to
the date Executive ceases to be employed by the Corporation; or

 
 
- 10 -

--------------------------------------------------------------------------------

 



 
(d)
induce, solicit, request, or advise any provider, customer, or agent of any
WellCare Company about whom Executive has gained Confidential Information or
with whom Executive, by virtue of his/her employment with the Corporation, has
established a relationship or had frequent contact, to withdraw, curtail, or
cancel its business dealings with such WellCare Company;

 
provided, however, that nothing in this Section 4.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement.


4.3.2        Nondisparagement.  Executive agrees that he will not talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding any WellCare Company, and will not make or authorize
to be made any written or oral statement that may disparage or damage the
reputation of the WellCare Companies or their past or present employees,
officers or other representatives.
 
4.3.3        Reasonableness.  It is agreed by the parties that the foregoing
covenants in this Section 4.3 impose a reasonable restraint on Executive in
light of the activities and business of the WellCare Companies.  Executive
acknowledges that the covenants in this Section 4.3 shall not prevent Executive
from earning a livelihood upon the termination of employment hereunder, but
merely prevent unfair competition with the WellCare Companies for a limited
period of time.
 
4.3.4        Severability.  The covenants in this Section 4.3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant or of any other provision of this
Agreement.  In the event any court of competent jurisdiction shall determine
that any provision of this Section 4.3 is invalid, illegal, or unenforceable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent that such court deems reasonable, and this Agreement shall
thereby be reformed.


 
- 11 -

--------------------------------------------------------------------------------

 


4.3.5        Enforcement by the Corporation not Limited.  All of the covenants
in this Section 4.3 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Executive against any WellCare Company, whether predicated in this Agreement
or otherwise, shall not constitute a defense to the enforcement by the
Corporation or WellCare of such covenants.
 
4.4           Breach of Restrictive Covenants.  The parties agree that a breach
or violation of this Article 4 will result in immediate and irreparable injury
and harm to the innocent party, and that the WellCare Companies shall have, in
addition to any and all remedies of law and other consequences under this
Agreement, the right to seek a temporary, preliminary, or permanent injunction,
specific performance, or other equitable relief to enforce the obligations
hereunder or prevent the violation of the obligations hereunder.  In addition,
in the event of an alleged breach or violation by Executive of the obligations
in Section 4.3, the one-year period shall be tolled until such breach or
violation has been cured.
 
ARTICLE 5
 
ARBITRATION
 
5.1           General.  Except for an action for equitable relief that is
permitted to be sought pursuant to Section 4.4, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Article 5 and the then most
applicable rules of the American Arbitration Association.  Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof.  Such arbitration shall be administered by the
American Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Tampa, Florida.
 
5.2           Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the “Independent”
(or “Gold Card”) list of retired judges or, at the option of Executive, from a
list of nine persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Tampa,
Florida.  If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot.  After each party has used four
strikes, the remaining name on the list shall be the arbitrator.  If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.


 
- 12 -

--------------------------------------------------------------------------------

 
 
5.3           Applicability of Arbitration; Remedial Authority.  This agreement
to resolve any disputes by binding arbitration shall extend to claims against
any parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
5.4           Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Corporation shall be
responsible for the costs and fees of the arbitration.  Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees, subject to the
requirement that such costs, expenses and attorneys’ fees are reasonable, as
determined by the arbitrator.
 
5.5           Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1           Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.


 
- 13 -

--------------------------------------------------------------------------------

 
 
6.2           Entire Agreement.  This Agreement, the Indemnification Agreement,
any agreements pertaining to restricted stock and options and any agreements
pertaining to any other equity awards granted to Executive constitute the total
and complete agreement of the parties with respect to the subject matter hereof
and thereof and supersede all prior and contemporaneous understandings and
agreements heretofore made, and there are no other representations,
understandings or agreements.
 
6.3           Counterparts.  This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.
 
6.4           Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
6.5           Waiver or Delay.  The failure or delay on the part of the
Corporation or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof.  A waiver, to be effective,
must be in writing and signed by the party making the waiver.  A written waiver
of default shall not operate as a waiver of any other default or of the same
type of default on a future occasion.
 
6.6           Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
6.7           Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.
 
6.8           Governing Law.  This Agreement shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
Delaware.


 
- 14 -

--------------------------------------------------------------------------------

 
 
6.9           Notices.  All notices, requests, demands and other communications
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other parties:

 

  To Executive: 
Adam Miller
Address on file with the Corporation
     
 
 
To WellCare or the Corporation:  
 
 
WellCare Health Plans, Inc.
     
 
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210
   

                                                                                               
6.10         Headings and Captions.  The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.
 
6.11         Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.
 
6.12         Counsel.  Executive has been advised by WellCare and the
Corporation that he should consider seeking the advice of counsel in connection
with the execution of this Agreement and the other agreements contemplated
hereby and Executive has had an opportunity to do so.  Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.
 
6.13         Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive’s
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.
 
 
- 15 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
WELLCARE


WELLCARE HEALTH PLANS, INC.




By:    /s/ Heath G. Schiesser
Name: Heath G. Schiesser
Title: President and Chief Executive Officer




CORPORATION


COMPREHENSIVE HEALTH MANAGEMENT, INC.




By:    /s/ Heath G. Schiesser
Name: Heath G. Schiesser
Title: President and Chief Executive Officer




EXECUTIVE




 /s/ Adam
Miller                                                                          
Adam Miller
 
- 16 -

 
 